Citation Nr: 1403805	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  04-39 353	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including depression, as secondary to a service-connected left knee disability.

2. Whether the Veteran filed a timely appeal regarding entitlement under 38 U.S.C.A. § 1151 for additional disability from using buproprion and sertraline as a result of Department of Veterans Affairs medical care for depression.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to May 1987.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the case was subsequently transferred to the RO in Jackson, Mississippi.  The Veteran has provided testimony at a September 2008 hearing at the RO before the undersigned Veterans Law Judge (also commonly referred to as a Travel Board hearing), the transcript of which is on file.  

The matters now before the Board have been remanded several times, most recently in a November 2009 Board decision/remand, which in part remanded the claim for service connection for a psychiatric disorder for VA examination and opinion regarding the etiology of this claimed condition, especially insofar as whether service-related, as well as directed issuance of a Statement of the Case (SOC) on the underlying matter of timeliness of the appeal regarding entitlement under 38 U.S.C.A. § 1151 for additional disability from using buproprion and sertraline.  These actions having been completed, the case has been returned to the Board.  

Review of the available electronic records in VA's Veterans Benefits Management System (VBMS) (a paperless claims processing system) indicates that the Veteran recently filed claims for compensation for right shoulder problems under 38 U.S.C.A. § 1151, and for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  These claims have not yet been adjudicated by the RO, however, as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these additional claims, so is referring them to the RO for appropriate action.

In this decision the Board is denying the claim concerning the timeliness of appeal.  But rather than immediately deciding, the Board instead is remanding the claim of entitlement to service connection for an acquired psychiatric disorder to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran received RO notification of the denial of his claim for section 1151 compensation for residuals of taking anti-depressive medication on December 27, 2006.

2. He did not then file a Substantive Appeal (VA Form 9 or equivalent statement) within either one year of notification of the RO's decision or within 60 days of RO issuance of an August 16, 2007 SOC on the contested matter.  


CONCLUSION OF LAW

The criteria have not been met for the receipt of a timely Substantive Appeal of the denial of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability from using buproprion and sertraline as a result of VA medical care for depression.  See 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist with development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

However, the VCAA does not apply where a case may be resolved based entirely upon relevant law, and not the underlying factual circumstances.  The disposition of the issue before the Board is governed completely by the provisions delimiting the time period in which to file a timely Substantive Appeal, thus rendering the VCAA and its attendant duties to notify and assist inapplicable.  See 38 U.S.C.A. § 5103A; DelaCruz v. Principi, 15 Vet. App. 143 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Under VA law, an appeal to the Board consists of a timely filed Notice of Disagreement (NOD) in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (a VA Form 9 or an equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200-20.202 (2013). 

An NOD and/or a Substantive Appeal may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such documentation.  38 C.F.R. § 20.301(a).  To be considered as timely received, the Substantive Appeal must be filed within 60 days from the date that the AOJ (in this instance, the RO) mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b). Where the remainder of the one-year period from date of notification of the decision at issue has elapsed, an extension of the 60-day period for filing a Substantive Appeal may be granted in accordance with a timely-filed request for extension of time.  See 38 C.F.R. §§ 20.302(b), 20.303. 

A Substantive Appeal can be provided through a properly completed VA Form 9, or correspondence containing the requisite information, and also should set forth specific arguments relating to errors of fact or law made by the AOJ reaching the determination being appealed.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

As regarding the Veteran's claim for § 1151 compensation arising out of claimed additional disability from medication administered for depression, the RO denied this claim pursuant to a December 2006 rating decision.  Records show the RO sent the Veteran a letter on December 27, 2006, notifying him this claim was denied.  In response, he filed a timely NOD in January 2007.  And the RO sent him an SOC concerning this claim on August 16, 2007.  The cover letter to the SOC indicated he still needed to perfect his appeal of this claim by filing a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.  The cover letter also notified him of what the Substantive Appeal must contain, advised him of the time limit for submitting it (60 days from the mailing of the SOC or 1 year from the mailing of the notice of the determination being appealed, whichever is later), and indicated that if the RO did not hear from him within this specified time period, the matter would be closed.  As well, the RO informed him of the requirements for requesting an extension of time to file his Substantive Appeal.  38 C.F.R. § 19.30.

In addition to the SOC, the RO sent the Veteran a letter on December 19, 2007, reiterating that he had been furnished an SOC concerning his § 1151 claim, but that the RO had not yet received his Substantive Appeal.  The RO requested that he promptly complete his Substantive Appeal (VA Form 9) concerning this claim "so the certification on other pending appeals [was] not delayed."  

However, the RO received the Veteran's VA Form 9 on January 10, 2008, more than 60 days after issuing that August 2007 SOC and more than one year after he had received notification on December 27, 2006, that his § 1151 claim had been denied.  He had dated the VA Form 9 as of December 28, 2007, but as mentioned it was not actually received until January 10, 2008.  38 C.F.R. § 20.305(a).  He did not request an extension of time to file his Substantive Appeal.  And, in any event, he would have needed to request the extension before expiration of the time he had for perfecting his appeal.


Reviewing these findings, as a whole, applying the literal provisions governing the filing of appeals from rating actions at the RO level, the time limit for a timely VA Form 9 was clearly exceeded in this instance.  The Veteran did not properly file his Substantive Appeal either within one year following notification of the disputed RO rating decision or within 60 days from RO issuance of the SOC addressing the claim under review.  Nor, as indicated, did he file a request for an extension in which to file a timely Substantive Appeal at any point.  

Moreover, the Veteran has not since indicated or alluded to any circumstances that would demonstrate any different timing or sequence of events than that indicated, or otherwise potentially ameliorate the late filing of a Substantive Appeal as recognized under the law.

In May 2009 correspondence, the Veteran indicated that he believed the Substantive Appeal had been timely filed in December 2007, but alleged it did not arrive at the RO within the prescribed timeframe due to excess of mail sent around that time of year.  Whereas he has alluded to circumstances that could cause a degree of delay, it must also be noted that his Substantive Appeal was received at the RO nearly two weeks after the last possible date upon which it would have been timely.  To the extent he avers a two-week delay in receipt of the mail, the Board will consider this allegation in light of VA's "presumption of regularity."  Generally, under VA law, there is a presumption of administrative regularity, based upon which it is presumed that Government officials have properly discharged their official duties, which may only be overcome by clear evidence to the contrary.  See Davis v. Principi, 17 Vet. App. 29, 37 ((2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), citing Ashley v. Derwinski, 2 Vet. App. 62  , 64-54 (1992).  Consequently, absent proof to the contrary, the Veteran's Substantive Appeal must be considered to have been delivered with all normal dispatch without hinderance during the mailing process.  


The Board further observes that, in addition to the statutory and regulatory good-cause exceptions for extending the time period to file a Substantive Appeal, a time period for taking an action also may be equitably tolled.  See McPhail v. Nicholson, 19 Vet. App. 30, 32 (2005) (noting the distinction between equitable tolling and the good-cause exception in § 3.109(b)).  Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass. Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

In another precedent case, Bowles v. Russell, 551 U.S. 2005 (2007), the U. S. Supreme Court had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).  But in distinguishing Bowles, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the Substantive Appeal is untimely.  The CAVC specifically noted that, while section 7105(d)(3) provides that the AOJ "may" close a case if a Substantive Appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely Substantive Appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a Substantive Appeal as constituting a jurisdictional question, the CAVC stated that it need not provide any deference to this interpretation given that the statute is clear on its face.


Generally, equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as:  (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  

There is a three-part test to determine whether "extraordinary circumstances" in particular justify equitable tolling:  (1) the extraordinary circumstance must be beyond the Veteran's control, (2) the Veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the Veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005).

The Veteran has not specifically alleged equitable tolling, though even considering this doctrine this case involves no indication of reliance upon VA misinformation or misfiling by VA personnel.  His May 2009 correspondence does describe having experienced a great deal of mental stress attempting to focus and remember all of his pending claims, as an explanation for any late filing.  However, this does not on its face present "extraordinary circumstances" to justify equitable tolling, particularly absent any allegation or factual showing anywhere of inability due to mental state to attend to one's own financial affairs.  

For these reasons and bases, the Board cannot ascertain an allowable grounds under the law to recognize an earlier perfected appeal within the guidelines for a timely Substantive Appeal, and therefore, the appeal as to the claim for section 1151 compensation for additional disability arising out of medications administered by VA for depression is dismissed.  The Veteran is advised that he may file anew with the RO through a petition to reopen his previously denied claim if he so wishes to pursue this matter again at the RO level.  


ORDER

Absent a timely filed Substantive Appeal, the claim for entitlement under 38 U.S.C.A. § 1151 for additional disability from using buproprion and sertraline, as a result of VA medical care for depression, is dismissed.


REMAND

Unfortunately, another remand is required in regards to the claim of entitlement to service connection for an acquired psychiatric disorder, including depression, secondary to a service-connected left knee disability.  The Veteran's theory of entitlement is that his left knee problem caused him to sustain a fall occupationally post-service whereby he injured his right shoulder, bringing on anxiety and depression as he could no longer carry out prior occupational duties and received verbal harassment from his employer because of restriction to light duties.  The Board previously independently denied a petition to reopen service connection for a right shoulder disorder.  This notwithstanding, as indicated, the Veteran recently filed a claim for right shoulder problems under 38 U.S.C.A. § 1151.  Under VA law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.358(a)  (2013).
  
Under these circumstances, the Board finds that there is no alternative but to remand the instant claim for service connection for a psychiatric disorder, pending adjudication of the intextricably intertwined section 1151 claim for right shoulder disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).  


Accordingly, this claim is REMANDED for the following additional development and consideration:

The RO should initially adjudicate the Veteran's newly raised claim for right shoulder problems under 38 U.S.C.A. § 1151.  Upon disposition of this matter at the Regional Office level, then readjudicate the claim already on appeal to the Board of service connection for an acquired psychiatric disorder, including depression, secondary to a service-connected left knee disorder (specifically on the theory raised that left knee pathology caused right shoulder problems, that in turn led to psychiatric disability), in light of this and all other additional evidence received since the most recent Supplemental Statement of the Case (SSOC).  If the claim on appeal is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


